PER CURIAM: *
The dismissal at issue, pursuant to Federal Rule of Civil Procedure 12(b)(6), centers on the application of Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (precluding civil actions that “necessarily imply the invalidity of [a] conviction or sentence”). Our having considered the briefs and oral argu*355ment in our court, as well as the pertinent parts of the record, including the operative complaint, the dismissal was proper, essentially for the reasons stated by the district court. Wallace v. City of Slidell, La., No. 2:15-cv-383, 2016 WL 1223065 (E.D. La. 28 Mar. 2016).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.